Citation Nr: 0334870	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether the veteran's death on May [redacted], 2000, was the result 
of her own willful misconduct for purposes of entitlement to 
dependency and indemnity compensation benefits.  



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel





INTRODUCTION

The veteran served on active duty from November 1999 until 
her death on May [redacted], 2000.  The appellant is her father.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2001 Administrative decision by the 
Providence, Rhode Island RO.  



REMAND

During the course of this appeal, the appellant requested a 
hearing before a Veterans Law Judge at the RO (a Travel Board 
hearing) and one was scheduled for November 2003.  The 
appellant, however, did not appear for this hearing.  

A few weeks following the scheduled hearing date, the 
appellant filed a Motion for a new hearing under the 
provisions of 38 C.F.R. § 20.704(d), and in December 2003, 
the undersigned Veterans Law Judge granted this Motion.  

In view of this, the case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the appellant in order to 
schedule him for a Travel Board hearing 
and properly notify him of this 
proceeding.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2003).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




